Title: To Alexander Hamilton from Robert G. Harper, 27 April [1798]
From: Harper, Robert G.
To: Hamilton, Alexander



Philadelphia April 27th. [1798]
My dear sir

Could any thing prevail on you to undertake the war-department? Reflect on the importance of the station at this moment. Consider how much more important a war minister is than a general, & how much more difficult to be found.
We shall have an army of 20,000 men, with the power to revive voluntary inlistments ad libitum in addition to it the volunteers to be armed & cloathed at their own expence. This, under proper direction, will give us the flower of the country; and put arms into the hands of all our friends. But every thing will depend on the name of the general, & the talents of the minister.
I write this without any authority: but I have good reason to believe, from late conversations with the President, that if he were to understand your willingness to come forward, the arrangement would immediately take place. In that case Mr. Mc.Henry would give way: and there is no difference in opinion among the federal party on the absolute necessity of his doing so.
Genl. Pinckney & Carrington of Virginia have been thought of among our friends, if you cannot be got: but the first is absent, & the 2d. however able, wants the weight of Character requisite at this time. Besides he may be more fit for the marine, where also will be wanted a man of athorty & detail.
Yours truly

Rob: G. Harper.
Col. Hamilton

 